Citation Nr: 1000562	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-08 783	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including schizophrenia.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1981 to December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was remanded for 
additional development in December 2006.


FINDING OF FACT

The evidence demonstrates that the Veteran's paranoid 
schizophrenia was manifest during active service.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred during active service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in December 2003 and August 2007.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, service treatment records are negative for 
complaint, diagnosis, or treatment for a psychiatric 
disorder.  The Veteran's October 1982 separation examination 
revealed a normal clinical psychiatric evaluation.  Service 
records show the Veteran served as a military policeman in 
Germany.  Records dated from April 1982 to October 1982 
indicate disciplinary action primarily due to conflict with 
his superiors and failure to obey commands.  He was 
discharged from service in December 1982 under honorable 
conditions due to unsatisfactory service.  Subsequent 
applications for a character of discharge upgrade were 
denied.

Private medical records dated from July 1993 indicate the 
Veteran had a long history of psychiatric treatment with 
diagnoses including paranoid schizophrenia.  Treatment 
reports show he was hospitalized on several occasions without 
specific information as to dates of service or etiology.  

In support of his claim for entitlement to service connection 
the Veteran asserted that he had psychological problems that 
began during active service.  He recalled that during service 
he had experienced delusions and slight hallucinations, but 
stated he feared punishment if he spoke about it.  He stated 
that during service he had been relieved from duties as a 
driver because the officer requested a driver that was more 
mentally alert.  Of record are copies of a letter presumably 
sent by the Veteran to his congressman in either December 
1983 or January 1984 and a letter sent to the Canadian 
Consulate General addressing the disappearance of his fiancée 
in December 1983 and threatening violence if the matter was 
not investigated.  

The record also includes copies of correspondence dated in 
1983 and 1984 addressing the Veteran's change in behavior.  A 
May 1983 statement from acquaintances in Germany noted that 
in December 1982 it was obvious that the Veteran and his 
fiancée were having problems and that they had been living in 
the forest with no food.  In correspondence dated in April 
1984 the Veteran's mother noted that he had experienced 
problems with his family since age 17, but that after he was 
discharged from service at age 20 he came home filled with 
anger and bitterness.  She stated that within two weeks after 
returning home he moved back to Berlin for a year.  She noted 
that since then he had displayed an extremely violent temper 
and had made threats against his family.  Records show she 
filed a temporary straining order against him in April 1984.

VA examination in April 2009 included a diagnosis of 
schizophrenia and noted a long history of schizophrenia, 
multiple psychotic episodes, and at least seven periods of 
hospitalization, all after the Veteran's discharge from 
military service.  The examiner noted that though he did not 
receive any mental health treatment in service his problems 
in service appeared to have been due to a failure to thrive 
while in the military.  It was noted that a search revealed 
no clear documentation identifying mental problems in 
service, but that his issues in the military could have been 
evidence of premorbid schizophrenia.  The examiner stated 
there was not enough clear evidence to say with an acceptable 
degree of certainty given the lack of military documentation 
that the disorder was onset in service.  

The Board subsequently requested a VA medical expert opinion.  
In an August 2009 report M.T.L., M.D., a VA Mental Health 
Service Chief, stated that the Veteran's correct diagnosis 
was schizophrenia, paranoid type, and that he was having 
psychotic and paranoid symptoms as early as 1983.  It was 
further noted that it was at least as likely as not that in 
his military service from April 1981 through December 1982 he 
was experiencing the prodromal phase of the same illness and 
his ultimate disability can be traced to that period of time.  
Dr. M.T.L. noted that schizophrenia was typically preceded by 
a prodromal phase of months or years characterized by apathy, 
poor attention, growing isolation, and overall poor 
functioning.  The Veteran's problems in the military were 
noted to fall within a likely time period for the prodromal 
phase of schizophrenia and that the functional problems he 
experienced were consistent with an onset during that period 
of time.  It was further noted that an examiner at that time 
could not have diagnosed those difficulties as prodromal to 
schizophrenia.  The letters written by the Veteran in 1983 or 
1984 were noted to have been paranoid and disorganized and to 
fit perfectly into the continuum of progression of his 
psychosis which supported the possibility that the prior year 
he was suffering prodromal symptoms.  

Based upon the evidence of record, the Board finds that the 
Veteran's paranoid schizophrenia was manifest during active 
service.  The August 2009 opinion of Dr. M.T.L. is persuasive 
that the early stages of schizophrenia were manifest during 
active service.  Although the Veteran's service records do 
not reveal treatment for mental illness, the overall evidence 
of record demonstrates that he displayed behavior during and 
immediately after service that was consistent with the onset 
of schizophrenia.  It was further noted that the Veteran's 
actions during the prodromal phase of his schizophrenia would 
not likely have been detected as schizophrenia by examination 
during active service.  Therefore, the Board finds that 
entitlement to service connection for paranoid schizophrenia 
is warranted.  


ORDER

Entitlement to service connection for paranoid schizophrenia 
is allowed.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


